        Case: 1:19-cv-02912-CAB Doc #: 1 Filed: 12/18/19 1 of 5. PageID #: 1




                     IN THE UNITED STATES DISTRICT CORUT
                          NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

  B RADLEY A BELL
  108 Maryland Road
  Stevensville, Maryland 21666                      Case No: ____________________

  and
                                                    Judge _______________________
  J ESSICA C ONNELL
  108 Maryland Road
  Stevensville, Maryland 21666

                        Plaintiffs,                 COMPLAINT AND
                                                    JURY DEMAND
               vs.

  G OLDEN H AWK T RANSPORTATION C O .
  c/o Raymond T. Miller, Agent
  4594 U.S. Route 30
  Crestline, Ohio 44827

  and

  K ENNETH S EXTON
  413 Lida Street
  Mansfield, Ohio 44903

                        Defendants.

                                      I NTRODUCTION

        1.    This personal injury action involves Defendants’ failure to exercise

reasonable care with regard Plaintiffs who were the occupants of a motor vehicle, and

who sustained severe and permanent injuries as a result of the negligence of

Defendants. Plaintiffs were driving lawfully on the highway when Defendants’ tractor

trailer entered their pathway, resulting in a severe crash and significant injuries.




                                             1
       Case: 1:19-cv-02912-CAB Doc #: 1 Filed: 12/18/19 2 of 5. PageID #: 2




Defendants failed to yield at a stop sign, resulting in the crash and injuries to Plaintiffs.

                                 J URISDICTION & V ENUE

       2.     Jurisdiction over this civil action is conferred on this Court by 28 U.S.C. §

1332, as there is complete diversity between the parties and the amount in controversy

exceeds $75,000. Jurisdiction over the state law claims is conferred upon this Court by

28 U.S.C. § 1367.

       3.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2) and N.D.

Ohio Civ. R. 3.8(b), as a substantial part of the events or omissions giving rise to the

claims asserted herein occurred in this judicial district.

                                          P ARTIES

       4.     Plaintiffs Bradley Abell and Jessica Connell are residents of Stevensville,

Maryland, who were, at all times relevant, the driver and passenger, respectively, of a

motor vehicle in transit in Richland County, Ohio.

       5.     Defendant Golden Hawk Transportation Co. (“Golden Hawk”) is an Ohio

corporation with its principal place of business located in Crestline, Richland County,

Ohio. Golden Hawk, by and through its agents, employees, and members, operates

motor vehicles on Ohio’s roadways.

       6.     Defendant Kenneth Sexton (“Defendant Sexton”) is an individual who

resides in Mansfield, Richland County, Ohio. At all times relevant, Defendant Sexton

was an agent, employee, and/or member of Golden Hawk and was engaged in

activities within the scope of his agency/employment.




                                              2
        Case: 1:19-cv-02912-CAB Doc #: 1 Filed: 12/18/19 3 of 5. PageID #: 3




                                  F ACTUAL B ACKGROUND

       7.     At approximately 12:42 PM on April 14, 2018, Bradley Abell (“Bradley”)

was the belted driver of a 2008 Ford Expedition travelling Eastbound on US-30 in

Richland County, Ohio, near the exit ramp from Interstate 71. Jessica Connell (“Jessica”)

was a passenger in the Expedition.

       8.     At that same time, Defendant Sexton was driving a 1997 Peterbilt tractor

with a trailer attached (collectively the “Truck”) heading Northbound on the Interstate

71 exit ramp at the intersection with US-30.

       9.     The Truck was owned by Golden Hawk.

       10.    Defendant Sexton was driving the Truck as an employee or agent of

Golden Hawk at all times relevant.

       11.    As Defendant Sexton approached US-30 on the exit ramp, he failed to

slow the Truck down and stop at a stop sign. As a result, he proceeded into the

intersection and into Plaintiffs’ lane of travel on US-30.

       12.    As Bradley’s vehicle was travelling at highway speeds with the right of

way, he was unable to avoid crashing into the Truck which extended across US-30 and

his lanes of travel.

       13.    The crash resulted in extensive damage to Bradley’s motor vehicle and

extensive injuries to Bradley and Jessica.

       14.    Defendant Sexton was cited by the Ohio State Highway Patrol for

violation of R.C. 4511.43(A), for the failure to stop and yield to traffic at a stop sign.




                                               3
       Case: 1:19-cv-02912-CAB Doc #: 1 Filed: 12/18/19 4 of 5. PageID #: 4




                 PLAINTIFFS’ CLAIMS FOR RELIEF AGAINST DEFENDANTS

Count I:      Negligence

       15.    Defendants, individually or by and through agents and/or employees,

were negligent in the maintenance and operation of the Truck, and breached the duty of

care they owed to Bradley and Jessica.

       16.    As a direct and proximate result of the negligence of Defendants as set

forth above, Bradley suffered permanent and severe injuries, including, inter alia,

multiple open fractures to his face and both arms. Said injuries have caused him

significant pain and suffering and mental anguish, and will continue to cause same in

the future due to the permanent nature of his injuries. Further, said injuries resulted in

the need for multiple surgeries, continued complications therefrom, extensive physical

therapy, and numerous ongoing evaluations by medical specialists.

       17.    As a direct and proximate result of the negligence of Defendants as set

forth above, Jessica suffered permanent and severe injuries to her body. Said injuries

have caused her significant pain and suffering and mental anguish, and will continue to

do so in the future.

       18.    As a further direct and proximate result of Defendants’ negligence, both

Bradley and Jessica incurred medical and related expenses, and will continue to incur

same in the future due to the permanent nature of their injuries.

       19.    As a further direct and proximate result of Defendants’ negligence, both

Bradley and Jessica have sustained lost wages and an impairment of earning capacity.

       20.    As a further direct and proximate result of Defendants’ negligence, the


                                             4
          Case: 1:19-cv-02912-CAB Doc #: 1 Filed: 12/18/19 5 of 5. PageID #: 5




personal property of Bradley and Jessica was damaged and/or destroyed.

      WHEREFORE, Plaintiffs each demand judgment against Defendants, jointly and

severally, in an amount in excess of Seventy-five Thousand Dollars ($75,000.00) plus

interest, the costs of this action, and any other relief this Court deems just and equitable.

                                           Respectfully submitted,

                                            s/ Craig S. Tuttle
                                           Gerald S. Leeseberg (0000928)
                                           Craig S. Tuttle (0086521)
                                           L EESEBERG & V ALENTINE
                                           175 S. Third Street, Penthouse One
                                           Columbus, Ohio 43215
                                           Tel: 614/221.2223
                                           Fax: 614/221.3106
                                           Email: gsl@leesebergvalentine.com
                                                   ctuttle@leesebergvalentine.com
                                           Trial Attorneys for Plaintiff Bradley Abell

                                           Craig P. Scott (0041405)
                                           T HE L AW O FFICE OF C RAIG S COTT &
                                           C OMPANY , LPA
                                           300 East Broad, Suite 190
                                           Columbus, Ohio 43215
                                           Tel: 614/227-7063
                                           Fax: 614/221-6010
                                           Email: cscott@cscott-law.com
                                           Trial Attorney for Plaintiff Jessica Connell


                                      J URY D EMAND

       Plaintiffs hereby respectfully demand a jury of eight as to all issues contained

herein.

                                           s/ Craig S. Tuttle
                                           Craig S. Tuttle




                                              5
